Order
Per Curiam
Carlos Sarmiento appeals the circuit court’s order denying his Rule 29.15 motion without an evidentiary hearing, following his conviction for first-degree murder and armed criminal action. Sarmiento contends he was entitled to postconviction relief because his trial counsel was ineffective in failing to investigate and obtain evidence showing that someone else may have committed the crimes. Upon a thorough review of the record and the briefs, we find no error and affirm the judgment denying post-conviction relief. A formal, published opinion would serve no jurisprudential purpose; however, we have provided the parties with a Memorandum explaining the reasons for our decision. Rule 84.16(b)